The opinion of the Court was delivered by
Gibson, C. J.
The case proposed by the plaintiff’s evidence was that he had been drawn in to take a lease, not only by misrepresentation, but by practice on the intellect^ and fears of an ignorant, imbecile and timid old man; but the judge, in effect, restricted the inquiry to the allegation of misrepresentation only. He allowed evidence to be given in disproof of representations whose falsity lay not within the plaintiff’s knowledge; but, on the ground that he could not be deceived by those he knew to be unfounded, he rejected evidence that the plaintiff himself had procured one of the titles represented by the lessor, and that he had been in adverse possession for thirty years under it. For the present, then, he must bo taken to have had an indisputable title, as he offered to prove if; and his having consented to yield it, would certainly have been not only competent, but powerful evidence that he had been prevailed on to accept the lease by reason of a belief induced by the lessor's representations, that the Jones, or the M’Connel title was superior to his own. A successful resistance to a deed for fraudulent representations would require the party to have been actually misled; and no proof of it can be more convincing than that he was persuaded to give up his estate by it. No man in his senses would do so, were he not under a strong delusion. It would be proof per se of mental imbecility; and when combined with misrepresentations arid repeated threats, no one could believe that any purpose effected by it was an honest one. It has been justly said that the party’s mind will the more readily be supposed to have been inadequate to what he was about, if the provisions of the deed be extraordinary, or the conveyance be without consideration; 1 Fonb. 62: and the principle is sustained by Bennet v. Vade, 1 Atk. 236, and Bridgeman v. Green, 2 Ves. 627, as well as by Patterson v. Patterson, 6 Serg. & Rawle 56, in which it was applied to a will. In Clark v. Hanway, 2 P. Wms. 203, it was said to be fraud apparent on the face of the deed, that the grantor had, at the age of seventy-two, conveyed an estate worth forty pounds a year, for an annuity of twenty, secured by a covenant instead of a mortgage. *392Such a case, however, is inconceivably light when weighed with the surrender of an estate by a silly old man, to prevent himself from being turned out of it. Conceding that, he had a clear title— and none can be clearer than that which has grown fiom an adverse possession of twenty-one years—the charge of misrepresentation would require but little proof; for, without fraud or surprise, none but an idiot would voluntarily sink from the level of a fee-simple owner to the subordinate condition of a tenant for years. The whole evidence, therefore, including the record of the former trial, provided it were between those who were the precursors and privies of the present parties, ought to have been put before the jury.
Judgment reversed, and a venire de novo awarded.